Citation Nr: 1725876	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  09-50 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for traumatic arthritis of the right knee, initially rated as 10 percent disabling.  

2.  Entitlement to an increased disability rating for total knee arthroplasty of the right knee, rated as 30 percent disabling from August 1, 2017.  

3.  Entitlement to an increased disability evaluation for residuals of frostbite of the right foot, rated as 10 percent disabling prior to April 29, 2008 and 20 percent disabling from April 29, 2008. 

4.  Entitlement to an increased disability evaluation for residuals of frostbite of the left foot, rated as 10 percent disabling prior to April 29, 2008 and 20 percent disabling from April 29, 2008. 

5.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU) for the rating period prior to February 1, 2010.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Army from August 1974 to August 1976

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

During pendency of this appeal, a June 2009 rating decision granted a temporary total disability evaluation from April 15, 2009 to July 31, 2010; a November 2009 rating decision extended the period for the temporary total disability evaluation to January 31, 2010.  A December 2009 rating decision granted the Veteran an increased, 20 percent disability evaluation for each foot for residuals of frostbite, effective April 29, 2008.  

A July 2016 rating decision recharacterized the Veteran's right knee disability as total knee arthroplasty of the right knee; a temporary total disability evaluation was assigned, effective June 8, 2016 and an increased, 30 percent disability evaluation was assigned, effective August 1, 2017.  As the Veteran has not been granted the maximum benefits allowed, the claims for increased disability ratings remain on appeal.   See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2011 and October 2011, the Veteran testified before a Decision Review Officer of the RO.  The transcripts have been associated with the record.

The Veteran testified at a Board videoconference hearing at the RO in May 2012 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.    

This matter was before the Board in August 2012, wherein the Veteran's claims were remanded for additional development.  A supplemental statement of the case was most recently issue in May 2013.  The case was returned to the Board for appellate consideration.  

The issue of entitlement to service connection for varicose veins has been raised by the record in the May 2012 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased disability rating for total knee arthroplasty of the right knee, effective August 1, 2017 and entitlement to TDIU for the rating period prior to February 1, 2010 (exclusive of temporary total disability evaluations) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period prior to June 8, 2016, traumatic arthritis of the right knee, status-post partial knee replacement, was manifested by painful and limited motion; remaining functional flexion was better than 45 degrees and extension was full.

2.  Residuals of frostbite of the right foot are manifested by cold sensitivity, hyperhidrosis, pain, and locally impaired sensation.

3.  Residuals of frostbite of the left foot are manifested by cold sensitivity, hyperhidrosis, pain, and locally impaired sensation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for traumatic arthritis of the right knee, status-post partial knee replacement, have not been met for the rating period prior to June 8, 2016.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2016).

2.  The criteria for a disability rating of 30 percent, but no higher, for frostbite of the right foot have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7122 (2016).

3.  The criteria for a disability rating of 30 percent, but no higher, for frostbite of the left foot have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7122 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.
In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for increased disability ratings, as well as the legal criteria for entitlement to such benefits.  Nevertheless, the letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for increased ratings.  The examination report contains all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2016); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).

The Board also observes that the undersigned VLJ, who conducted the Veteran's May 2012 hearing, explained the concept of an increased disability rating, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected disabilities on appeal have not materially changed and a uniform evaluation is warranted for the rating periods on appeal.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Traumatic arthritis of the right knee

For the period prior to June 8, 2016, the Veteran's traumatic arthritis of the right knee, status-post partial knee replacement, is rated as 10 percent disabling pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  See 38 C.F.R. § 4.20.  

Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.  However, the Veteran has not reported experiencing any incapacitating exacerbations with regard to his right knee.

The appropriate diagnostic codes for the knee joint are Diagnostic Codes 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  Under Diagnostic Code 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees warrants a 30 percent rating.  Under Diagnostic Code 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  As will be discussed below, a separate evaluation is not warranted, as the Veteran has full extension of the right knee during the applicable rating period. 

In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  The Veteran was granted a separate, 10 percent disability evaluation for mild medial instability of the right knee in a January 2013 rating decision; an effective date of May 27, 2011 was assigned.  As such, it is not for consideration here.

The Board finds that the weight of the evidence demonstrates that the symptoms of the Veteran's service-connected traumatic arthritis of the right knee, status-post partial knee replacement, most closely approximate the criteria for the currently assigned 10 percent disability rating for the period prior to June 8, 2016 (based on limitation of motion).  This evaluation contemplates pathology productive of painful motion.  The evaluation is also consistent with the functional equivalent of limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees (Diagnostic Code 5260).  The Board observes that the Veteran had flexion to 113 degrees in September 2008, 115-120 degrees in March 2009, 95 degrees in April 2010, 110 degrees in March 2011, 105 degrees in May 2011, and to 130 degrees in November 2011; at the April 2010 and October 2012 VA examinations, his range of motion reflected flexion to 95 degrees (April 2010) and 115 degrees (October 2012).

The Board accepts the lay evidence that the Veteran experiences pain.  Similarly, the Board accepts the evidence that he has limitation of flexion impacted by pain.  However, such evidence does not establish that flexion is functionally limited to less than 45 degrees.  Rather, regardless of cause, the Veteran retains functional flexion to better than 45 degrees.  Such evidence establishes that he is no more than 10 percent disabled based upon limited flexion.  Stated differently, although there may have been pain, such pain did not functionally limit flexion to less than 45 degrees.  

Regarding the other plane of motion, the Veteran's VA treatment records and the April 2010 and October 2012 VA examination reports reflect that the Veteran primarily had full extension, to 0 degrees, of the right knee.  Thus, the Veteran is not entitled to a separate disability rating under Diagnostic Code 5261 for the right knee, as he does not have compensable limitation of extension.

There is no indication that he has additional functional impairment, above and beyond the 10 percent level for traumatic arthritis of the right knee, status-post partial knee replacement, which would support a higher rating.  In this regard, the Board points out that the Veteran's treatment records were repeatedly negative for objective evidence of weakness, deformity, or reduced muscle strength.  See DeLuca, citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Here, neither the medical nor lay evidence suggests that his limitation of motion approximated 30 degrees of flexion for the right knee.  As a result, the 10 percent rating for traumatic arthritis of the right knee, status-post partial knee replacement, adequately compensates him for the extent of his pain during the applicable rating period.

Additionally, the Board has considered the claim for an increased rating for the rating period prior to June 8, 2016, under several other diagnostic codes used to evaluate the knee.  There is no evidence of ankylosis of the right knee joint or any impairment of the tibia or fibula of the right leg to warrant consideration under either Diagnostic Code 5256 or 5262.  Under Diagnostic Code 5258, a 20 percent evaluation is for assignment where there is dislocation of the semilunar cartilage with episodes of "locking," pain, and effusion into the joint; the aforementioned VA treatment records and the April 2010 and October 2012 VA examination reports reflect that the Veteran experienced swelling of the right knee, but that patellar tracking was normal and there was no evidence of locking.  Likewise, his pain and effusion is contemplated by the Veteran's current disability rating under Diagnostic Code 5260.  As such, the Board does not find that the medical evidence supports a separate or higher schedular rating under Diagnostic Code 5258.

The Board acknowledges that, in certain circumstances, Diagnostic Code 5259 is available for the award of a separate, 10 percent disability evaluation where there is symptomatic removal of the semilunar cartilage.  The Board notes that the October 2012 VA examination report indicates that the Veteran had a history of a torn meniscus, and that VA treatment records reflect that the Veteran underwent a partial knee replacement in 2009.  However, no separate impairment was identified that would not be contemplated by the already assigned disability evaluation.  Therefore, a separate evaluation is not warranted under Diagnostic Code 5259.  

As  indicated earlier, in VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  A 10 percent disability evaluation is warranted for slight recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent disability evaluation is warranted for moderate recurrent subluxation or lateral instability of the knee.  Id.  For a 30 percent disability evaluation, there must be severe knee impairment, with recurrent subluxation or lateral instability.  Id.  Here, as previously noted, the Veteran is in receipt of a separate, 10 percent disability evaluation for instability of the right knee.

For these reasons, the Board finds that a preponderance of the evidence is against a disability evaluation in excess of 10 percent for traumatic arthritis of the right knee, status-post partial knee replacement, for the rating period prior to June 8, 2016.  38 C.F.R. §§ 4.3, 4.7. 

Residuals of frostbite of the right and left feet

The Veteran's frostbite of the right foot and frostbite of the left foot are assigned a 10 percent disability rating for the rating period prior to April 29, 2008 and a 20 percent disability rating thereafter.  The Veteran is rated for his frostbite of the feet pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122.  See 38 C.F.R. § 4.20. 

Diagnostic Code 7122, for rating cold injuries, assigns a 10 percent rating for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity when there also is tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum rating of 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). 

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122.

Note (2) to Diagnostic Code 7122 provides that each affected part (e.g. hand, foot, ear, nose) is to be separately rated and combined in accordance with 38 C.F.R. §§ 4.25, 4.26.  See 38 C.F.R. § 4.104, Diagnostic Code 7122.

After a review of all the evidence, the Board finds that the Veteran's service-connected frostbite of the right and left feet more nearly approximates the rating criteria for an increased, 30 percent disability evaluation for each lower extremity for the entire rating period on appeal.  The Board acknowledges that the Veteran's symptomatology has varied over the years, but the medical evidence of record indicates that the Veteran consistently experiences hyperhidrosis, pain, and locally impaired sensation.  The July 2008 and November 2008 VA examination report reflect that the Veteran experiences hyperhidrosis, fungal infections of the toes of both feet, pain, and mild paresthesias in the arch of each foot.   Likewise, at the April 2010 VA examination, the Veteran reported experiencing cold sensitivity, hyperhidrosis, numbness/paresthesia, pain, and recurrent fungal infections of the toenails and feet.  The most recent, April 2013 VA examination report reflects that the Veteran experiences cold sensitivity and numbness of the feet.  X-rays did not show osteoporosis, subarticular punched out lesions, or osteoarthritis.  As such, the Board finds that the Veteran meets the criteria for a 30 percent disability evaluation for each of his feet.  The Veteran is now in receipt of the highest schedule evaluation possible for the Veteran's frostbite of the right and left feet, absent any ratable complications.  

The Board observes that Note (1) of Diagnostic Code 7122 states that the Veteran should be separately evaluated for peripheral neuropathy or amputations due to complications of a cold injury under other, more appropriate Diagnostic Codes.  However, there is no evidence that the Veteran has peripheral neuropathy secondary to his service-connected frostbite of the right and left feet, and thus, it is not for consideration here.  The Board has also considered whether a separate evaluation is applicable for Raynaud's syndrome.  In this regard, the Veteran does not contend, nor does the evidence show, that the Veteran experienced the sequential color changes required by the Diagnostic Code 7117.   Additionally, the record does not reflect that the Veteran's frostbite of the right and left feet includes amputation of any fingers or toes, complications of squamous cell carcinoma, or muscle atrophy.  Accordingly, the Board finds the Veteran has not experienced any complications necessitating a separate evaluation; the medical evidence does not support a schedular rating in excess of 30 percent for either foot.  

Thus, applying the facts to the criteria set forth above, the Veteran is entitled to a rating of 30 percent, but no higher, per foot, for his service-connected frostbite of the right and left feet for the entire rating period on appeal.

Extraschedular Considerations

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, extrachedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's traumatic arthritis of the right knee, status-post partial knee replacement, frostbite of the right foot, and frostbite of the left foot are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability ratings that were assigned.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's traumatic arthritis of the right knee, status-post partial knee replacement, frostbite of the right foot, and frostbite of the left foot, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's traumatic arthritis of the right knee, status-post partial knee replacement, frostbite of the right foot, and frostbite of the left foot is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with traumatic arthritis of the right knee, status-post partial knee replacement, frostbite of the right foot, and frostbite of the left foot, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a disability evaluation in excess of 10 percent for traumatic arthritis of the right knee, status-post partial knee replacement, for the rating period prior to June 8, 2016, is denied. 

Entitlement to a 30 percent disability evaluation for frostbite of the right foot is granted for the entire rating period on appeal, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a 30 percent disability evaluation for frostbite of the left foot is granted for the entire rating period on appeal, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

In June 2016, the Veteran underwent a total knee arthroplasty of the right knee.  The Board acknowledges that the RO assigned an initial 100 percent disability evaluation for the year following his surgery and a 30 percent disability rating, effective August 1, 2017, as per 38 C.F.R. § 4.71a, Diagnostic Code 5055 (replacement of the knee joint with a prosthesis warrants a 100 percent evaluation for a one-year period following implantation of the prosthesis, and that the minimal evaluation thereafter is 30 percent).  However, the Diagnostic Code 5055 also provides for a 60 percent disability rating if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity, and intermediate degrees of residual weakness, pain, or limitation of motion, allow for a rating rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The Veteran has not yet been provided a VA examination since his total knee arthroplasty of the right knee, and it is unclear whether the Veteran has symptoms which may be more severe than presently evaluated.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Moreover, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

In light of Correia, the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  

As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected total knee arthroplasty of the right knee, on appeal.  

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran did not formally filed a claim of entitlement to a TDIU for the rating period prior to February 1, 2010.   However, the Veteran indicated that, during the rating period prior to February 1, 2010, the Veteran's service-connected disabilities preclude him from obtaining or maintaining gainful employment.  Therefore, a TDIU claim is raised by the record in this case.  The TDIU claim has not yet been adjudicated by the RO.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claim on appeal for the rating period since April 1, 2013 should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU for the rating period prior to February 1, 2010, and allow for a reasonable period to respond.  The RO/AMC should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for TDIU for the rating period prior to February 1, 2010. After completing all indicated development, the RO should adjudicate the claim for TDIU for the rating period prior to February 1, 2010 in light of all the evidence of record.   

2.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal for the rating period since April 2013.

3.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected total knee arthroplasty of the right knee.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as the effect of the Veteran's service-connected total knee arthroplasty of the right knee, on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for both knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

4.  After completing any additional notification or development deemed necessary, the Veteran's claim for an increased disability rating should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


